Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 10, and 17 are objected to because of the following informalities:
Claims 3 states, “wherein the digital resource account comprise one or more payment channels such that upon performing processing on the digital resource exchange via the entity controlled presence using the digital resource account identifies a processing procedure for each of the digital resource accounts on the digital resource exchange.” This claim is grammatically incorrect. The claim should be modified such that it complies with grammatical rules. A similar issue is present in claims 10 and 17.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
First of all, the claims are directed to a process (claims 15-20) or a machine (claims 1-14). 

Step 2A: Prong 1
Claim 1 recites an abstract idea of:
identify a digital resource exchange; 
set up an entity controlled presence on the digital resource exchange, wherein the entity controlled presence includes a digital resource account; 
fund the entity controlled presence on the digital resource exchange with resources from an account associated with the entity, wherein the funding occurs for each payment channel; 
reverse the funding from the entity controlled presence on the digital resource exchange to the account associated with the entity for each payment channel; 
tag the extracted information as being associated with the digital resource exchange; and 
allow for entity based decisioning for entity user processing on the digital resource exchange.
This claim, as a whole, recites a method of organizing human activity because the claim recites a process that merely identifies an exchange, sets up an account on the exchange, adds and removes funds from the account, tags extracted information as being associated with the exchange, and allows an entity to use the tagged information for decision making. This is an abstract idea of a certain method of organizing human activity, since it recites a commercial interaction, namely performing transactions and/or business relations. Additionally, the mere nominal recitation of generic computer components 

Step 2A: Prong 2
Besides reciting the abstract idea, the claim limitations also recite generic computer components (e.g. memory device, communication device, and processing device) as well as steps that amount to no more than insignificant extra-solution activity (described below). The recited abstract idea is not integrated into a practical application. In particular, claim 1 merely utilizes the generic computer components in order to implement the abstract idea on a computer. Therefore, the computer components are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea using a computer. In other words, the computer components are simply used as a tool to perform the commercial interactions recited in the claim. 
Claim 1 also includes the limitation, “extract, via entity based backend processor, information about the digital resource exchange based on the funding and reversing performed, wherein the information about the digital resource exchange further comprises an identification of an appearance of the funding and the reversing on the digital resource exchange for each transaction via each of the payment channels.” This limitation merely states that the system gathers information associated with the digital resource exchange. This limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). 
Additionally, claim 1 shows no improvement to the functionality of any computer technology. Accordingly, these additional elements, when considered both individually and as an ordered 
Therefore, claim 1 is directed to an abstract idea.
	
Step 2B
	Claim 1 does not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, claim 1 does not amount to significantly more than the judicial exception. Regarding the computer related components, they amount to no more than mere instructions to apply the abstract idea using generic computer components. 
	The limitation which states, “extract, via entity based backend processor, information about the digital resource exchange based on the funding and reversing performed, wherein the information about the digital resource exchange further comprises an identification of an appearance of the funding and the reversing on the digital resource exchange for each transaction via each of the payment channels,“ described above as insignificant extra-solution activity has been re-evaluated in step 2B. As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). 
	Therefore, claim 1 is not patent eligible under 35 U.S.C. 101.

Additional Independent Claims
	Similar arguments can be made for independent claims 8 and 15:
	Regarding claim 8, this claim recites the abstract idea of:
[an executable portion configured for] identifying a digital resource exchange; 
[an executable portion configured for] setting up an entity controlled presence on the digital resource exchange, wherein the entity controlled presence includes a digital resource account;  Page 20 of 24AttyDktNo: 8919US1.014033.3451
[an executable portion configured for] funding the entity controlled presence on the digital resource exchange with resources from an account associated with the entity, wherein the funding occurs for each payment channel; 
[an executable portion configured for] reversing the funding from the entity controlled presence on the digital resource exchange to the account associated with the entity for each payment channel;  
[an executable portion configured for] tagging the extracted information as being associated with the digital resource exchange; and 
[an executable portion configured for] allowing for entity based decisioning for entity user processing on the digital resource exchange.
	For similar reasons as described above regarding claim 1, this claim recites an abstract idea of a certain method of organizing human activity, since it recites a commercial interaction, namely performing transactions and/or business relations. The limitations of claim 8 are substantially similar to those of claim 1 and are, as a result, rejected under a similar rationale as claim 1. However, claim 8 also recites additional generic computer components (e.g. computer program product, computer-readable medium, and computer-readable program code). However, these computer components are recited at a 
	Similarly to claim 1, the limitation of claim 8 which states, “an executable portion configured for extracting, via entity based backend processor, information about the digital resource exchange based on the funding and reversing performed, wherein the information about the digital resource exchange further comprises an identification of an appearance of the funding and the reversing on the digital resource exchange for each transaction via each of the payment channels” amounts to no more than mere data gathering which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer (as described above regarding claim 1), this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). 
	Therefore, claim 8 is not patent eligible under 35 U.S.C. 101.

	Regarding claim 15, this claim recites the abstract idea of:
identifying a digital resource exchange; 
setting up an entity controlled presence on the digital resource exchange, wherein the entity controlled presence includes a digital resource account; 
funding the entity controlled presence on the digital resource exchange with resources from an account associated with the entity, wherein the funding occurs for each payment channel; 
reversing the funding from the entity controlled presence on the digital resource exchange to the account associated with the entity for each payment channel; 
tagging the extracted information as being associated with the digital resource exchange; and 
allowing for entity based decisioning for entity user processing on the digital resource exchange
	For similar reasons as described above regarding claim 1, this claim recites an abstract idea of a certain method of organizing human activity, since it recites a commercial interaction, namely performing transactions and/or business relations. The limitations of claim 15 are substantially similar to those of claim 1 and are, as a result, rejected under a similar rationale as claim 1. However, claim 15 also recites additional generic computer components (e.g. computing system, computer processing device, non-transitory computer readable-medium, and computer program instruction code). However, these computer components are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea using a computer.
	Similarly to claim 1, the limitation of claim 15 which states, “extracting, via entity based backend processor, information about the digital resource exchange based on the funding and reversing performed, wherein the information about the digital resource exchange further comprises an identification of an Page 22 of 24AttyDktNo: 8919US1.014033.3451appearance of the funding and the reversing on the digital resource exchange for each transaction via each of the payment channels” amounts to no more than mere data gathering which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer (as described above regarding claim 1), this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). 
	Therefore, claim 15 is not patent eligible under 35 U.S.C. 101.

Dependent Claims
	Dependent claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. 101.

	Regarding Claims 2, 9, and 16, these claims merely add further description to the “decisioning” process recited in claims 1, 8, and 15. Merely stating that the decisioning process includes declining, holding, or accepting transactions does not integrate the abstract idea into a practical application. Rather it merely recites steps that fall under the category of organizing human activity as described above.

	Regarding Claims 3, 10, and 17, these claims merely state that the system collects data regarding the processing procedures for various payment channels by the digital resource exchange. Such a limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer (as described above regarding claim 1), this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

Regarding Claims 4 and 11, these claims merely state that the digital resource exchange is a cryptocurrency exchange. This limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limitation on practicing the abstract idea. Rather, it merely provides further description regarding the digital resource exchange.

	Regarding Claims 5, 12, and 18, these claims merely add further description to the process of setting up an entity controlled presence on the digital resource exchange, as recited in claims 1, 8, and 15. Merely stating that this process further comprises “enrolling the digital resource account on the digital resource exchange for performing transactions across the digital resource exchange via digital resource accounts” does not integrate the abstract idea into a practical application. Rather it merely recites steps that fall under the category of organizing human activity as described above.

	Regarding claims 6, 13, and 19, these claims merely add further description to the abstract idea. Merely stating that “processing” further includes conducting one or more transactions does not integrate the abstract idea into a practical application. Rather it merely recites steps that fall under the category of organizing human activity as described above.

	Regarding Claims 7, 14, and 20, these claims merely add further description to the process of “reversing the funding,” as described in claims 1, 8, and 15. Merely stating that this process further includes steps for confirming that data regarding funding process matches data regarding the reversing process does not integrate the abstract idea into a practical application. Rather it merely recites steps that fall under the category of organizing human activity as described above.




Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Silva (U.S. Pre-Grant publication No. 20040177035): Describes a system/method for monitoring financial accounts to determine the possibility of money laundering and other attempts at fraud. The system analyzes data regarding deposits and withdraws obtained from a database.
Ludwig (U.S. Pre-Grant publication No. 20200402061): Describes a system for identifying threats associated with a cryptocurrency indicator (e.g. a bitcoin address; Paragraph 16). The system may tag entities that are potentially malicious.








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696          

/EDWARD CHANG/Primary Examiner, Art Unit 3696